AppletoN, C. J.
The defendant was indicted under the provisions of 11. S., c. 124, § 9, for keeping a house of ill fame resorted to for the purpose of prostitution or lewdness, of which offence she was convicted.
Exceptions were duly alleged to the rulings of the presiding justice, which have been elaborately argued.
I. The government called various witnesses to prove that there were girls in the house, and that men and women were taken there at all hours of the night. This was to show that persons of both sexes resorted at all hours of the night to the defendant’s house. Without such resorting the offence could not be committed.
II. A sailor was called who testified that he stopped at the defendant’s with a girl residing there, that after sailing from *593Portland to Philadelphia he found he had a disease. As to what might he the character of the disease, no inquiry was made by the counsel for the defendant. That shortly after leaving the defendant’s house, he found himself diseased ivas a fact which the jury might well consider, particularly when the vigilant counsel for the prisoner made no inquiries as to the length of time he had been diseased nor as to the nature of the disease.
III. While a witness was not allowed to answer the questions whether he had ever been arrested or tried for any offence, he was subsequently permitted to testify in answer to the inquiry of the prisoner’s counsel, that he was never convicted to his knowledge and was never tried by any court. The defendant is bound by the answers to his counsel’s inquiries and it matters little whether they were given on the occasion of the first or the second time the questions were proposed. His questions wore answered.
IV. What was said iii the house by its inmates in the presence of the mistress was properly admissible.
V. The defendant called Mrs. Stevens, who testified that she was a member of the Women’s Christian Temperance Union ; that she was connected with the home for fiillen women; that she visited defendant’s house for a benevolent purpose, and that she saw nothing improper. After the evidence had been received, the defendant’s counsel moved it be stricken out, which the judge granted to be done — and gave him the liberty of having it in or out at his option — which certainly affords him no cause of complaint.
VI. The remark of the presiding judge in reference to the striking out .of the evidence of Mrs. Stevens, that ladies did not visit his house for the'purpose indicated by her and that the testimony was stricken out at his request was an incidental remark in no way affecting the issue — and affords no reasonable ground for disturbing the verdict.

Exceptions overruled.

Walton, Virgin, Peters, Libbey and Symonds, JJ., concurred.